Citation Nr: 0841813	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Service connection for residuals of Epstein-Barr virus 
(EBV).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD) and the reported symptoms of fatigue, memory 
impairment, mood disturbance, poor concentration, sleep 
disturbances, poor appetite, nightmares, and flashbacks.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
for over 20 years, from approximately February 1973 to May 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by the New 
York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The Board has recharacterized the issues as above to better 
reflect the veteran's allegations and the medical evidence of 
record, as well as to clarify the actual issues.  The Board 
recognizes that the veteran initially claimed multiple 
conditions as due to an undiagnosed illness related to his 
service in Southwest Asia during the Persian Gulf War.  
Doctors, however, have very clearly identified these as 
symptoms of a psychiatric disorder, and not as free-standing 
disabilities.  Further, in May 2005 correspondence, the 
veteran clarified his claims with respect to these 
manifestations, and while he has continued to claim service 
connection for these as disabilities, the Board finds that he 
in fact has dropped a claim for these as due to undiagnosed 
illness.  Instead, he relates those still open issues 
directly to injury or disease contracted in service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Remand is 
required in this case to fully comply with those duties.

With respect to the claim of service connection for EBV, a VA 
examination to specifically address the question of a nexus 
to service is required.  EBV was first identified in a 
November 1996 VA general medical examination.  EBV, also 
called human herpesvirus 4, is the virus responsible for 
infectious mononucleosis and is associated with certain 
lymphomas and carcinomas.  Dorland's Illustrated Medical 
Dictionary 2044 (30th ed. 2003).  Characteristic symptoms of 
infectious mononucleosis include sore throat, fever, and 
swollen lymph nodes.  The veteran complained of all these 
symptoms in service, and although infectious mononucleosis 
was not clinically diagnosed, there exists the reasonable 
possibility that the current finding may be related to the 
in-service complaints.  An examination to obtain an opinion 
regarding the likelihood of such a nexus is required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the 
examiner must be asked to identify any current disability 
related to EBV.

Regarding the claim of entitlement to service connection for 
a mental disorder, a VA examination is required to clarify an 
apparent conflict in current diagnosis and to address a new 
contention by the veteran.  The veteran has alternatively 
been diagnosed with various forms of a depressive disorder, 
PTSD, and a personality disorder.  VA examiners have not 
diagnosed PTSD, and have stated that no current diagnosis 
stems from a 1976 in-service incident and psychiatric 
treatment.  Private providers have diagnosed PTSD, and relate 
such to in-service incidents.  A review of the claims file 
reveals that the veteran has, since his last psychiatric 
examination, alleged that his verified participation in the 
evacuation of Saigon, Vietnam, while aboard the USS Midway 
has contributed to his current psychiatric problems.  
Further, service medical records show repeated reports and 
complaints of depression and mood disturbance, as well as 
tension headaches, through out service.  It appears that 
prior examiners limited their inquires and opinions to the 
1976 incident, and have not fully addressed the pattern of 
complaints or the new allegation.  Remand is required for a 
new psychiatric examination to identify the nature and likely 
etiology of the veteran's claimed condition.

Finally, the veteran has reported that since his last VA 
spine examination, his disability has gotten worse.  A remand 
is therefore required to obtain current findings.  The Board 
also notes that although the record reflects that an 
examination was conducted in October 2007, and the RO 
considered the findings of that examination in the February 
2008 supplemental statement of the case, the actual report is 
not associated with the file, and hence cannot be reviewed by 
the Board.  On remand, the RO should ensure that a copy of 
the report is associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the file 
updated VA treatment records, if any, and 
should obtain a copy of the October 2007 
VA spine examination.

2.  Schedule the veteran for a VA 
infectious disease examination.  The 
claims file must be reviewed in 
conjunction with the examination.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that Epstein-Barr Virus was contracted in 
service and manifested as infectious 
mononucleosis.  The examiner should also 
identify all current manifestations of the 
infection, if any.  A full and complete 
rationale for all opinions expressed is 
required.

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
the current diagnosis, and should opine as 
to whether such diagnosis is at least as 
likely as not etiologically related to any 
aspect of the veteran's period of service, 
including an in-service stressor event 
such as the verified participation in the 
evacuation of Saigon, or to in-service 
complaints of depression and mood 
disturbance.  A full and complete 
rationale for all opinions expressed is 
requested.

4.  Schedule the veteran for a VA spine 
examination.  The examiner should describe 
the current status of the veteran's 
service connected low back disability.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

